Title: From Benjamin Franklin to Henry Laurens: Two Letters, 31 March 1778
From: Franklin, Benjamin
To: Laurens, Henry


I.
Sir
Passy, near Paris, March 31. 78
My Colleague, Mr. Deane, being recall’d by Congress, and no Reasons given that have yet appear’d here, it is apprehended to be the Effect of some Misrepresentations from an Enemy or two at Paris and at Nantes. I have no doubt that he will be able clearly to justify himself; but having lived intimately with him now fifteen Months, the greatest Part of the Time in the same House, and been a constant Witness of his Public Conduct, I cannot omit giving this Testimony, tho’ unask’d, in his Behalf, that I esteem him a faithful, active and able Minister, who to my Knowlege has done in various ways great and important Services to his Country, whose Interests I wish may always, by every one in her Employ, be as much and as effectually promoted. With my dutiful Respects to the Congress, I have the Honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honourable Henry Laurens, Esqr President of the Congress
 
Notation: B. Franklin the Presidt. of Congress March 31. 1778 by Mr. Sils. Deane
 
II.
Sir,
Passy, near Paris, March 31. 1778
His Excellency Mons. Gerard, who does me the Honour to be the Bearer of this Letter, is the same Plenipotentiary with whom we compleated the Treaties that have secured to America the Friendship and Support of this powerful Monarchy. In the whole Conduct of that Affair, he manifested a Candor, Uprightness and Equity of Disposition, as well as an Affection for our Cause and Country, that impress’d us with the highest Esteem for him; and I congratulate you on his being Minister from this Court to the Congress, as the King’s Appointment of a Person who is consider’d as our friend, to fill so important a Station, is an additional Mark of his Majesty’s Goodwill to us, and presages, in my Opinion, an Encrease of the good Understanding so happily begun between the two Countries, which no one can be more desirous or more capable of promoting. I beg leave therefore to recommend him warmly, not only to all the Civilities and Respects that are due to his Public Character, but to those tender Regards and affectionate grateful Attentions that Friendship claims, and that are so proper to cultivate and strengthen it. I have the honour to be, with the greatest Respect, Sir, Your most obedient humble Servant
B Franklin
Honble H. Laurens, Esqr President of Congress
 
Notation: Benja Franklin 31st Mar. 1778 Recd. 13 July. recommending Monsr. Gerard
